OFFICE   OFTHE    ATTORNEY        GENERAL        OFTEXAS

                                 AUSTIN




                                                            ditional  raoto
                                                            !ploatlng 6 reoon-
                                                            coqelled   to the
                                                            etatso t110 law

                                                            on of tllitl Qepart-
                                                            ty officer    in a
                                                            :2pel the perrorn-
anae of a minister1                                    G joined in his
lnQ..ivi6ual and offio                          JuQmoEt io Sor relator
                                              spomlon~, the reopondsnt
                                              siblo for tha co&s.
                                        0n 0r thin     a6partment        that a
                                        sta county tax cwseeeor-
                                      m the minlsterlal   dut of
                               s’and the lamanoo of a reoe f pt
                              d am a "cult waioet     the oounty-
                              ed in ita oorpornte name ae a party
                            eve thtl defendant of the payment OS

                                             very   truly     yours